NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         December 18, 2014

      Hon. Anthony Troiani                         Hon. Eileen M. Leeds
      Attorney at Law                              Guerra, Leeds, Sabo & Hernandez, PLLC
      611 E. Washington                            1534 E. 6th St., Suite 200
      Brownsville, TX 78520                        Brownsville, TX 78520
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00487-CV
      Tr.Ct.No. 2011-DCL-4618-E
      Style:    STEVEN RICHARD RAHL A/K/A JAMES MICHAEL BECKER AND
                ATLANTIS SOLAR LLC v. MARDEL SOUZA, INC.


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 357th District Court (DELIVERED VIA E-MAIL)
           Hon. Aurora De La Garza, Cameron County District Clerk (DELIVERED VIA E-
           MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)